EXHIBIT 10.4















CHEMICAL FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN











--------------------------------------------------------------------------------




Table of Contents

SECTION 1 - Declaration

1

 

1.1

Establishment of Plan

1

 

1.2

Effective Date

1

SECTION 2 - Definitions

1

 

2.1

Defined Terms

1

 

2.2

Administrator

2

 

2.3

Agent for Service of Process

2

 

2.4

Beneficiary

2

 

2.5

Change in Control

3

 

2.6

Compensation

3

 

2.7

Disability

3

 

2.8

Employee

4

 

2.9

Employer

4

 

2.10

Participant

4

 

2.11

Persons Acting as a Group

4

 

2.12

Plan Year

4

 

2.13

Separation From Service

4

 

2.14

Specified Employee

4

 

2.15

Spouse

5

 

2.16

Surviving Spouse

5

SECTION 3 - Participation

5

 

3.1

Designation as Participant

5

 

3.2

Termination of Participation

5

 

3.3

Participation Agreement

5

SECTION 4 - Elective Deferral Credits

6

 

4.1

Payroll Deductions

6

 

4.2

Amount Allowed

6

 

4.3

Prior Irrevocable Election

6

SECTION 5 - Accounting; Earnings Credits

6

 

5.1

Accounting Records

6

 

5.2

Timing of Credits

7

 

5.3

Earnings Credits and Debits

7

SECTION 6 - Vesting

7

SECTION 7 - Payment of Benefits

7

 

7.1

Events of Payment

7

 

7.2

Form of Payment

8

 

7.3

Time of Payment

8

 

7.4

Death

9

SECTION 8 - General Provisions

9

 

8.1

Amendment; Termination

9

 

8.2

Employment Relationship

9

 

8.3

Rights Not Assignable

9

 

8.4

Unsecured Obligation

10

 

8.5

Construction; Interpretation

10

 

8.6

Governing Law

10

 

8.7

Unfunded Plan

10

EXHIBIT A - Participation Agreement

1

EXHIBIT B - Deferred Compensation Trust

1


-i-

--------------------------------------------------------------------------------




CHEMICAL FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

SECTION 1

Declaration

1.1          Establishment of Plan.

          This is the Chemical Financial Corporation Deferred Compensation Plan
("plan" or "this plan"), established by Chemical Financial Corporation (the
"Employer"), as a nonqualified plan for a select group of management personnel
employed by Employer. This plan is intended to be a plan described in Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"). This plan is a nonqualified supplemental
retirement program that is not subject to limitations in the Internal Revenue
Code of 1986, as amended ("Code"), applicable to benefits provided through a
qualified, tax-exempt employee benefit plan established under Section 401(a) of
the Code. This plan is intended to comply with Section 409A of the Code.

1.2          Effective Date.

          The "Effective Date" of this plan is July 1, 2006, unless a provision
of this plan specifies a different effective date. Each plan provision applies
until the effective date of an amendment of that provision.


SECTION 2

Definitions

2.1          Defined Terms.

          Defined terms are found in the following locations:

 

Term

Location

 

 

 

 

Administrator

2.2

 

Agent for Service of Process

2.3

 

Beneficiary

2.4

 

Board of Directors

2.9

 

Change in Control

2.5

 

 

 

 

Code

1.1

 

Compensation

2.6

 

Designation as Participant

3.1

 

Disability

2.7

 

Effective Date

1.2

 

 

 

 

Elective Deferral Credit

4.1

 

Elective Deferral Credits Account

5.1


- 1 -

--------------------------------------------------------------------------------




 

Employee

2.8

 

Employer

2.9

 

ERISA

1.1

 

 

 

 

Identification Date

2.14

 

Participant

2.10

 

Participation Agreement

3.3

 

Persons Acting as a Group

2.11

 

Plan Year

2.12

 

 

 

 

Separation From Service

2.13

 

Specified Employee

2.14

 

Spouse

2.15

 

Surviving Spouse

2.16

 

Termination of Participation

3.2

 

 

 

 

Trust

5.3

 

Unforeseeable Emergency

2.17

2.2          Administrator.

          "Administrator" means Employer.

2.3          Agent for Service of Process.

          "Agent for Service of Process" means the Administrator or the
individual designated by the Administrator to accept service of process on
behalf of this plan.

2.4          Beneficiary.

          "Beneficiary" means the individual, trust, or other entity designated
by the Participant to receive any benefits payable under this plan after the
Participant's death. A Participant may designate or change a Beneficiary by
filing a signed designation with the Administrator in the form approved by the
Administrator. The Participant's Will is not effective for this purpose.

          If a designation has not been properly completed and filed with the
Administrator or is ineffective for any other reason, the Beneficiary shall be
the Participant's Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the Beneficiary for each date of
distribution shall be the first of the following classes with a living member on
the date of distribution:

          (a)          Children. The Participant's children, including those by
adoption, dividing the distribution equally among the Participant's children
with the living descendants of any deceased child taking their parent's share by
right of representation;

          (b)          Parents. The Participant's parents, dividing the
distribution equally if both parents are living; and

          (c)          Siblings. The Participant's brothers and sisters,
dividing the distribution equally among the Participant's living brothers and
sisters.


- 2 -

--------------------------------------------------------------------------------




If a deceased Participant has no surviving Beneficiary, the remaining balance,
if any, will be paid to the Participant's estate. For purposes of this plan, "by
right of representation" among a Participant's descendants shall mean that the
plan benefits shall be divided into as many equal shares as the Participant has
(1) then living descendants in the nearest degree of kinship to the Participant
and (2) deceased descendants in the same degree who left descendants who
survived the Participant, if any. Each then living descendant in the nearest
degree of kinship is allocated one share. The share of each deceased person in
the same degree is divided among his or her descendants in the same manner. A
posthumous child is considered as living at the death of the child's parent.

2.5          Change in Control.

          A "Change in Control" occurs upon:

          (a)          50% Stock. The acquisition, by a person or Persons Acting
as a Group, of stock of Chemical Financial Corporation that together with stock
held by such person or group constitutes more than 50% of the total fair market
value or total voting power of the stock of Chemical Financial Corporation;

          (b)          35% Stock. The acquisition, by a person or Persons Acting
as a Group, of ownership of stock of Chemical Financial Corporation that
constitutes 35% or more of the total voting power of Chemical Financial
Corporation's stock in a single transaction or within a twelve month period
ending with the most recent acquisition;

          (c)          Board of Directors. The majority of members of the Board
of Directors of Chemical Financial Corporation being replaced during any twelve
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors of Chemical Financial
Corporation prior to the date of appointment or election; or

          (d)          Assets. The acquisition, by a person or Persons Acting as
a Group, of Employer's assets that have a total gross fair market value equal to
or exceeding forty percent (40%) of the total gross fair market value of
Employer's assets in a single transaction or within a twelve month period ending
with the most recent acquisition. For the purpose of this section, gross fair
market value means the value of the assets of the corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

2.6          Compensation.

          "Compensation" means an Employee's cash compensation for the Plan Year
plus any deferrals under Code Sections 125 and 401(k) and any individual
deferral under this plan or any other plan of the Employer, excluding bonus
compensation and severance pay.

2.7          Disability.

          "Disability" means that a Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months:

          (a)          Activity. Unable to engage in any substantial gainful
activity; or

          (b)          Benefits. Receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of Employer.


- 3 -

--------------------------------------------------------------------------------




2.8          Employee.

          "Employee" means an individual employed by the Employer who receives
compensation for personal services performed for the Employer that is subject to
withholding for federal income tax purposes.

2.9          Employer.

          "Employer" means Chemical Financial Corporation and its subsidiaries.
Actions on behalf of the Employer shall be taken by the Chemical Financial
Corporation Board of Directors ("Employer's Board of Directors" or "Board of
Directors").

2.10          Participant.

          "Participant" means a management or highly compensated Employee who
has been designated by the Board of Directors of the Employer as eligible to
participate in this plan and whose participation has not terminated.

2.11          Persons Acting as a Group.

          "Persons Acting as a Group" means more than one person acting as a
group as defined in regulations under Section 409A of the Code. For this
purpose, persons will not be considered to be acting as a group solely because
they purchase or own stock of the same corporation at the same time or as a
result of the same public offering, or purchase assets of the same corporation
at the same time. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock or assets, or similar business transaction with
the corporation. If a person, including an entity or entity shareholder, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

2.12          Plan Year.

          "Plan Year" means the 12-month period beginning each January 1.

2.13          Separation From Service.

          "Separation From Service" means the Participant retires or otherwise
has a termination of employment with the Employer for any reason other than
death.

2.14          Specified Employee.

          "Specified Employee" means an employee who, at any time during the
12-month period ending on December 31 of each year (the "Identification Date"),
is: (1) an officer of the employer with annual compensation greater than
$140,000 in 2006 (as adjusted for future years), (2) a 5-percent owner of the
Employer, or (3) a 1-percent owner of the Employer with annual compensation
greater than $150,000. Such an employee is a Specified Employee for the 12-month
period beginning the first April 1 following the Identification date and ending
on March 31 of the following year.


- 4 -

--------------------------------------------------------------------------------




2.15          Spouse.

          "Spouse" means the Participant's husband or wife on the date the
benefit is scheduled to be paid or payment is scheduled to begin. The legal
existence of the spousal relationship shall be governed by the law of the state
or other jurisdiction of domicile of the Participant.

2.16          Surviving Spouse.

          "Surviving Spouse" means the Spouse of the Participant at the time of
the Participant's death who survives the Participant. If the Participant and
Spouse die under circumstances that prevent ascertainment of the order of their
deaths, it shall be presumed for this plan that the Participant survived the
Spouse.

2.17          Unforeseeable Emergency.

          "Unforeseeable Emergency" means a severe financial hardship of the
Participant resulting from (1) an illness or accident of the Participant, the
Participant's Beneficiary, or the Participant's or Beneficiary's dependent, (2)
a casualty loss of the Participant's or Beneficiary's property or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant's or Beneficiary's control. The Chief Executive
Officer of Chemical Financial Corporation will determine whether the Participant
or Beneficiary has suffered an Unforeseeable Emergency based on all the facts
and circumstances, and that decision shall be final and binding on all parties
to this plan.


SECTION 3

Participation

3.1          Designation as Participant.

          Only management and highly compensated Employees shall be eligible to
become Participants under this plan. Employer's Board of Directors shall
designate those eligible Employees who shall become Participants from time to
time and shall specify the effective date of participation for each Participant.

3.2          Termination of Participation.

          A Participant's status as a Participant shall continue until the
earlier of termination of employment or termination of the Participant's status
as a Participant by Employer's Board of Directors. A former Participant may
resume participation in the plan only upon redesignation as a Participant.

3.3          Participation Agreement.

          As a condition of participation in the plan, Participant will enter
into a "Participation Agreement" with the Employer in the form attached as
Exhibit A.


- 5 -

--------------------------------------------------------------------------------




SECTION 4

Elective Deferral Credits

4.1          Payroll Deductions.

          Subject to the limitations below, a Participant may elect to reduce
the Participant's Compensation for a Plan Year through payroll deductions that
reduce the Participant's salary (but not bonus or severance pay). The amount
shall be in a whole percentage or a fixed dollar amount. Each payroll deduction
will result in the credit of a corresponding dollar amount to be paid under this
plan as deferred compensation for the Participant ("Elective Deferral Credit").

4.2          Amount Allowed.

          A Participant may elect to defer a fixed amount of Compensation to
this plan, plus an additional variable amount equal to the maximum deferral
amount permissible under an Employer-sponsored plan that is qualified under the
Code and in which the Participant participates without regard to any limitations
imposed by the Code except Section 402(g), less any amount the Participant
actually deferred under that qualified plan. The fixed amount of Compensation
may not exceed 75% of the Participant's Compensation for the Plan Year less the
maximum deferral amount permissible under an Employer-sponsored plan for the
Plan Year, as described in the preceding sentence.

4.3          Prior Irrevocable Election.

          The election to defer Compensation under this plan shall be made by
the Participant on a form provided for that purpose prior to the beginning of a
Plan Year and shall become irrevocable for each Plan Year thereafter as of the
beginning of the Plan Year. The deferral election shall continue in effect for
each Plan Year until revoked or modified for a subsequent Plan Year. A new
Participant may make an initial, irrevocable election of payroll deductions
during the first 30 days of eligibility to participate applicable only to
Compensation earned after the date of the election. If a new Participant does
not make an election during this 30-day period, the Participant may not make an
election for the initial year of participation. An election of payroll
deductions for a Plan Year shall be discontinued on the date the Participant's
employment terminates. The Participant shall have no claim or right to payment
of the amounts deferred by payroll deductions and shall be limited solely to the
rights and benefits conferred under the terms of this plan. In no event shall an
election to defer Compensation become effective sooner than the beginning of the
next payroll period following the date of the written, irrevocable election.


SECTION 5

Accounting; Earnings Credits

5.1          Accounting Records.

          The Administrator shall maintain separate accounting records for each
Participant for the Participant's Elective Deferral Credits under Section 4. The
separate account shall be the Participant's "Elective Deferral Credits Account."


- 6 -

--------------------------------------------------------------------------------




5.2          Timing of Credits.

          Elective Deferral Credits shall be credited to the Participant's
Elective Deferral Credits Account as of the end of the month that includes the
payroll dates on which the corresponding amounts were deducted from the
Participant's Compensation.

5.3          Earnings Credits and Debits.

          Each Participant's accounts will be credited with earnings credits (or
debits) as follows:

          (a)          Trust. The Employer may establish a trust or use any
trust currently established by the Employer that meets the requirements of this
Section 5.3(a) (the "Trust") for the purpose of providing for the payment of
deferred compensation under this plan. To the extent allowed by law, a
Participant's credits, as reflected in the Participant's account, will be
deposited into the Trust as soon as administratively feasible after the
Participant's credits are credited to the Participant's account. The Trust, and
any assets held in the Trust to assist the Employer in meeting its obligations
under this plan, will conform to the terms of the trust attached as Appendix B.
Notwithstanding the Trust, it is the intention of the Employer that this plan is
unfunded for tax purposes and for purposes of ERISA.

          (b)          Investment. A Participant may designate investments for
the Participant's accounts. The Employer shall purchase such investments and
will credit or debit the Participant's account with the actual earnings or
losses on the investments. A Participant may change the designated investments
at such times as mutually agreed by the parties. Earnings credits and losses
shall continue to accrue after a Participant's employment has terminated and
until all amounts due have been paid in full.


SECTION 6

Vesting

          A Participant shall be 100% vested with respect to all amounts in the
Participant's Elective Deferral Credits Account.


SECTION 7

Payment of Benefits

          7.1          Events of Payment.

          The Participant's Elective Deferral Credits Account is distributable
upon the Participant's Separation From Service, a Change in Control, or the
Participant's death or Disability. In addition:

          (a)          Unforeseeable Emergency. The Participant may request and
the Administrator may make a distribution from the Participant's vested accounts
of an amount reasonably necessary to pay for the Unforeseeable Emergency
(including any amount necessary to pay applicable taxes or penalties arising
from the distribution). In no case shall a distribution be made for an
Unforeseeable Emergency to the extent that the emergency may be relieved through
alternate means, such as insurance, liquidation of assets (to the extent the
liquidation would not cause financial hardship), or by ceasing deferrals under
this plan.


- 7 -

--------------------------------------------------------------------------------




          (b)          Specified Time. The Participant may elect a specific time
of payment in the Participation Agreement.

7.2          Form of Payment.

          (a)          Participant Election. Payment may be made in a lump sum
or in 5 or 10 annual installments for each payment event (other than for payment
upon an Unforeseeable Emergency, which may only be made in a lump sum), as the
Participant elects in the Participation Agreement and each Annual Deferral
Election Form. If the Participant fails to make an election in the Participation
Agreement or Annual Deferral Election Form, then payment of the Elective
Deferral Credits that would otherwise have been governed by the Participation
Agreement or Annual Deferral Election Form shall be made in a lump sum. Except
in that case, the Participant and any Beneficiary shall have no power or
authority to require a different form of payment than the Participant elects in
the Participation Agreement or Annual Deferral Election Form. For benefits the
Participant elects to be paid in installments, the series of installments shall
be treated as a series of separate payments.

          (b)          Calculation of Installments. The amount of each payment
shall be determined by dividing the vested balance of the Participant's account
as of the date of the payment event for the first installment, and as of the
payment event's anniversary date for subsequent installments, by the number of
installment payments remaining to be made.

          (c)          Withholding. Employer has the right to withhold and
deduct from a Participant's payments, or make arrangements for the collection
of, all amounts deemed necessary to satisfy federal, state and local withholding
and employment-related tax requirements attributable to a Participant's payments
pursuant to this plan.

7.3          Time of Payment.

          The Participant and Beneficiary shall have no power or authority to
require different timing of payment than the timing provided in Section 7.2,
except as provided in 7.3(b).

          (a)          Specified Employee. Notwithstanding any other timing
provision in this Section 7, if, at the time the payments would commence,
Participant is a Specified Employee, no payment may be made before the date that
is six months after Participant would otherwise be entitled to payment. Payments
to which Participant would otherwise have been entitled during that six months
will be accumulated and paid on the first day of the seventh month following the
date the Participant was otherwise first entitled to payment.

          (b)          Subsequent Deferral. A Participant may elect to defer
payment under this plan upon Separation From Service or at a Specified Time for
at least 5 years so long as the election is made at least 12 months prior to the
scheduled payment date, the Participant elected the same distribution method in
all Annual Deferral Election forms for payment upon Separation From Service, and
the election is made in writing in a form acceptable to the Employer. For
distributions paid in installments, each installment is deemed a separate
payment that a Participant may elect to defer on an installment by installment
basis.

          (c)          No Acceleration. The time and schedule of payment under
this plan may not be accelerated.


- 8 -

--------------------------------------------------------------------------------




7.4          Death.

          (a)          Beneficiary. If the Participant dies after his
termination of employment, but prior to payment of all amounts due under this
plan, payment shall be made or shall continue to be made to the Participant's
Beneficiary in the form the Participant elected in his or her Participation
Agreement.

          (b)          Limitation. Notwithstanding any other provision in this
plan or any related trust agreement, the Employer may withhold or direct the
trustee to withhold any benefits payable to a Beneficiary as a result of the
death of a Participant or any other Beneficiary until it can be determined
whether a generation-skipping transfer tax, as defined in Chapter 13 of the
Code, or any substitute provision therefore, is payable by the Employer or the
trustee and the amount of generation-skipping transfer tax, including interest,
that is due. If such tax is payable, the benefits otherwise payable hereunder
shall be reduced by an amount equal to the generation-skipping transfer tax and
interest. Any benefits withheld shall be payable as soon as there is a final
determination of the applicable generation-skipping transfer tax and interest.
No interest shall be payable to any Beneficiary for the period from the date of
death to the time when the amount of benefits payable to a Beneficiary can be
fully determined pursuant to this paragraph.


SECTION 8

General Provisions

8.1          Amendment and Termination.

          The Employer shall have the right at any time to amend this plan
prospectively or retroactively, or to terminate this plan, provided that an
amendment or termination may not reduce or revoke the accrued benefits of
Participants as of the end of the Plan Year preceding the Plan Year in which the
amendment or termination is adopted.

          Upon termination of this plan, the accrued benefits of affected
Participants shall become nonforfeitable. Each Participant's vested accrued
benefits shall be distributed in accordance with the provisions of this plan.

8.2          Employment Relationship.

          Nothing in this plan shall be construed as creating a contract of
employment between the Employer and any Participant or otherwise conferring upon
any Participant or other person a legal right to continuation of employment or
any rights other than those specified in this plan. This plan shall not limit or
affect the right of the Employer to discharge or retire a Participant.

8.3          Rights Not Assignable.

          Except for designation of a Beneficiary, amounts promised under this
plan shall not be subject to assignment, conveyance, transfer, anticipation,
pledge, alienation, sale, encumbrance, or charge, whether voluntary or
involuntary, by the Participant or any Beneficiary of the Participant, even if
directed under a qualified domestic relations order or other divorce order. An
interest in any amount promised shall not provide collateral or security for a
debt of a Participant or Beneficiary or be subject to garnishment, execution,
assignment, levy, or to another form of judicial or administrative process or to
the claim of a creditor of a Participant or Beneficiary, through legal process
or otherwise. Any attempt to assign, convey, transfer, anticipate, pledge,
alienate, sell, encumber, charge, or otherwise dispose of benefits

- 9 -

--------------------------------------------------------------------------------


payable, before actual receipt of the benefits, or a right to receive benefits,
shall be void and shall not be recognized.

8.4          Unsecured Obligation.

          The right to a benefit under this plan constitutes merely the
unsecured promise of Employer to pay benefits from Employer' general assets.
Nothing contained in this plan, and no action taken pursuant to the provisions
of this plan, shall create or be construed to create a trust of any kind, a
fund, or any fiduciary relationship between Employer and any Participant,
Beneficiary, or any other person, except as provided in Section 5.3(a). Any
reserve or fund established by Employer in connection with this plan shall be
and shall remain, until paid to any Participant or Beneficiary, solely the
property and rights of Employer, subject to the rights and claims of Employer's
general creditors. No Participant, Beneficiary, or any other person other than
Employer shall have any right, title, or interest in or to such funds or other
assets. Any right to a benefit under this plan shall be no greater than the
claim of any other unsecured general creditor of Employer.

8.5          Construction and Interpretation.

          The singular includes the plural, and the plural includes the
singular, unless the context clearly indicates the contrary. Capitalized terms
(except those at the beginning of a sentence or part of a heading) have the
meaning specified in this plan.

          All questions or issues regarding interpretation or application of the
provisions of this plan, including, but not limited to, questions of eligibility
for benefits, the amount of benefits, and forfeiture, payment, or termination of
benefits, will be resolved by the Administrator, whose determination shall be
final and binding.

8.6          Governing Law.

          This plan shall be interpreted, construed, enforced, and performed in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the state of Michigan.

8.7          Unfunded Plan.

          This shall be an unfunded plan within the meaning of ERISA. Benefits
provided herein shall consist solely of aggregate unfunded credits which are the
sum of Elective Deferral Credits and earnings credits and shall constitute only
an unsecured contractual promise to pay in accordance with the terms of this
plan by the Employer.

          IN WITNESS WHEREOF, this instrument is executed as an act of the
Employer as of ________________________, 2006.

 

CHEMICAL FINANCIAL CORPORATION

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------


- 10 -

--------------------------------------------------------------------------------




Exhibit A

CHEMICAL FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

                    THIS PARTICIPATION AGREEMENT ("Agreement") is entered into
as of _____________________, 20____, between Chemical Financial Corporation (the
"Company") and                                         (the "Participant"),
setting forth certain obligations of the Company, the Participant's agreement to
the terms of the Chemical Financial Corporation Deferred Compensation Plan (the
"Plan"), the Participant's agreement to the covenants in this Agreement and the
Participant's election of a distribution method for certain payment events
authorized under the Plan. All capitalized terms not otherwise defined here will
have the same meaning as found in the Plan.

                    The Participant understands and agrees that:

                    1.          The Participant has the right to elect to defer
Compensation, as defined in the Plan.

                    2.          The Participant elects payment as provided in
the Plan as follows (note: these elections may not be changed at any time):


(Select only one box in each column.)
 

Specified
Time:
_________
(mm/dd/yyyy)

Change
in
Control

Death

Disability

Unforeseeable
Emergency

Distribution
Method

o

o

o

o

o

Lump Sum

o

o

o

o

NA

5 Annual
Installments

o

o

o

o

NA

10 Annual
Installments

                    3.          No payment shall be made other than as elected
above upon a Specified Time, Change in Control, Death, Disability or
Unforeseeable Emergency, and if no distribution method is selected above,
distribution will be made as a lump sum. Election for payment upon Separation
from Service may be made annually in a separate Annual Deferral Election Form.

                    4.          The Plan provides for elective deferrals only,
and the Company will not make any Company contribution under the Plan.

                    5.          This Agreement and the Plan are subject to
amendment or termination at any time in the sole discretion of the Company's
Board of Directors. Amendment or termination may result in cessation of accrual
of any further benefits on behalf of the Participant, in accordance with Section
8.1 of the Plan.


A-1

--------------------------------------------------------------------------------




                    6.          Participant will be an unsecured creditor of the
Company with respect to any amounts contributed, and that some or all of the
value of such contributions may be available to creditors of the Company in the
event of its insolvency.

                    7.          Nothing in this Agreement will be construed as
granting the Participant the right to be continued in the employment of the
Company for any given period or upon any specific terms of employment. The
Company at any time may dismiss the Participant from employment free from any
claim or liability under this Agreement except for Participant's vested accrued
benefits under the plan.

                    8.          If a court of competent jurisdiction determines
that any provision of the Plan or this Agreement or any portion of a provision
is void or unenforceable, only such provision or portion will be rendered void
or unenforceable. The remainder of this Agreement will continue in full force
and effect.

                    9.          Any notice or election pursuant to this
Agreement will be made by personal delivery or sent by certified mail, return
receipt requested, addressed, if to the Company, to its business office or, if
to the Participant, at the most recent address of the Participant on the records
of the Company. Either party may change the address for notices by written
notice to the other party. The effective date of any notice will be the date of
delivery or the date of mailing as evidenced by the postmark.

                    10.          This Agreement will be interpreted, construed,
enforced, and performed in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the state of
Michigan.

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the date first written above.

 

CHEMICAL FINANCIAL CORPORATION

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

"Company"

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

"Participant"



A-2

--------------------------------------------------------------------------------




Exhibit B

CHEMICAL FINANCIAL CORPORATION
DEFERRED COMPENSATION TRUST



                    On this _____ day of _______________, 2006, Chemical
Financial Corporation (the Employer) and _________________________ (the Trustee)
create the Chemical Financial Corporation Deferred Compensation Trust (the
Trust).

SECTION I

Establishment

1.1          Effective Date.

          The Trust is generally effective as of August 1, 2006.

1.2          Intent.

          The Employer has adopted the Chemical Financial Corporation Deferred
Compensation Plan (the Plan) for the benefit of select management personnel
employed by each respective Employer. The Employer has incurred or expects to
incur liability under the terms of the Plan with respect to the individuals
employed by it participating in the Plan. The Employer wishes to establish a
trust and to contribute assets to be held in it, subject to the claims of
creditors of the Employer in the event of its Insolvency, as defined, or until
paid to Plan participants and their beneficiaries in the manner and at the times
specified in the Plan.

          (a)          Unfunded Plan. The parties intend that the Trust
constitute an unfunded arrangement that does not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974.

          (b)          Contributions. The Employer also intends to make
contributions to the Trust to provide a source of funds to assist it in meeting
its liabilities under the Plan.

1.3          Establishment of Trusts.

          The Employer hereby deposits with Trustee in trust an amount
identified in Schedule A as the initial principal of its Trust to be held,
administered and disposed of by Trustee as provided in this Agreement.

          (a)          Irrevocability. The Trust is irrevocable as long as any
amount is due under the Plan to any Plan participant.

          (b)          Grantor Trust. The Trust is intended to be a grantor
trust, of which the Employer is the grantor within the meaning of subpart E,
part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, except as explicitly provided in this Trust. The Trust shall
be construed accordingly.


--------------------------------------------------------------------------------




          (c)          Exclusive Use. The principal of the Trust and any
earnings shall be held separate and apart from other funds of the Employer and,
except as explicitly provided in this Trust, shall be used exclusively for the
uses and purposes of Plan participants and general creditors of the Employer.
Except as provided in Sections II and III and Section 6.3(b), the Employer shall
have no right or power to direct the Trustee to return to that Employer or to
divert to others any of the Trust assets held in the Trust before all payments
of benefits attributable to the Plan participants and beneficiaries have been
made to those Plan participants and their beneficiaries pursuant to the terms of
the Plan.

          (d)          No Claim. Plan participants and their beneficiaries have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plan and this Trust are mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Employer. Any assets held by the Trust are subject to the claims of that
Employer's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3.1(a), of the Employer.

          (e)          Contributions. The Employer, in its sole discretion, may
at any time make additional deposits of cash or other property to the Trust in
trust with Trustee to augment the principal to be held, administered and
disposed of by Trustee as provided in this Agreement. Except with respect to the
contributions described in Section 1.3(f) or 2.2(b), neither Trustee nor any
Plan participant or beneficiary may compel such additional deposits.

SECTION II

Payments

2.1          Payments to Plan Participants and Beneficiaries.

          The Employer shall, from time to time, but not less often than
annually, deliver to Trustee schedules (Payment Schedules) that indicate the
amounts payable in respect of one or more Plan participants (and his or her
beneficiaries), or a formula and employee census or other instructions
acceptable to Trustee for determining the amounts payable, the form in which the
amount is to be paid (as provided for or available under the Plan), and the time
of commencement for payment of the amounts. The Employer shall provide the
Trustee with the current governing Plan document.

          (a)          Payments. Except as otherwise provided, the Trustee shall
make payments from the Trust to the Plan participants and their beneficiaries in
accordance with the Payment Schedules.

          (b)          Withholding. The Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan actually paid from the Trust account and shall pay amounts
withheld to the appropriate taxing authorities or determine that such amounts
have been reported, withheld and paid by the Employer.

          (c)          Claims. Prior to a Change in Control, the entitlement of
a Plan participant or his or her beneficiaries to benefits under the Plan shall
be determined by the Employer or such party as it shall designate under the
Plan, and any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan. Following a Change in Control, the entitlement
of a Plan participant or his or her beneficiaries to benefits under the Plan
shall be determined by the Trustee. The Trustee shall rely on the appropriate
Plan documents, the Payment Schedule and other appropriate documents to make
this decision.


B - 2

--------------------------------------------------------------------------------




2.2          Alternative.

          The Employer may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan. The Employer shall notify Trustee of its decision to make payment of
benefits directly prior to the time amounts are payable to participants or their
beneficiaries. Following a Change in Control, the Participant or his or her
beneficiaries may contest the sufficiency of such payment in a written statement
to the Trustee. If the Trustee determines that such payments were insufficient,
the Trustee shall make the balance of such payments due directly from this Trust
to the Participant or his or her beneficiaries.

          (a)          Reimbursement. Prior to a Change in Control, an Employer
may direct the Trustee in writing to reimburse the Employer from the Trust for
amounts paid directly to participants or their beneficiaries by the Employer. To
be effective, that direction to the Trustee must be made within sixty (60) days
of the payment by the Employer to the participant or beneficiary. The Trustee
shall reimburse the Employer for such payments only after receipt by Trustee of
satisfactory evidence that the Employer has made such direct payment. Following
a Change in Control, such amounts shall be returned only after a determination
by the Trustee that all remaining liabilities to Participants and beneficiaries
may be reasonably expected to be paid from the Trust and sufficient Trust assets
are available to meet these expected liabilities.

          (b)          Insufficient. If the principal of the Trust and any
earnings of the Account are not sufficient to make payments of benefits in
accordance with the terms of the Plan, the Trustee shall make a demand for such
difference. The Employer shall make such contribution to the Trust or the
Employer shall make the balance of each such payment as it falls due directly to
the Participant or beneficiary. The Trustee shall notify the Employer if the
principal and earnings are not sufficient.

SECTION III

Insolvency

3.1          Trustee Responsibility Regarding Payments to Trust Beneficiary When
Employer is Insolvent.

          The Trustee shall cease payment of benefits to Plan participants and
their beneficiaries attributable to an Employer if the Employer is Insolvent.

          (a)          Insolvent. The Employer shall be considered Insolvent for
purposes of this Trust if the Employer:

          (i)          Debts.  Is unable to pay its debts as they become due, or

          (ii)          Bankruptcy. Is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

          (b)          Claims of Creditors. At all times during the continuance
of the Trust, as provided in Section 1.3(c), the principal and income of the
Trust shall be subject to claims of general creditors of the Employer under
federal and state law as set forth below.

          (i)          Duty to Inform. The Board of Directors and the Chief
Executive Officer of the Employer each have the duty to inform Trustee in
writing of the Employer's Insolvency. If a person claiming to be a creditor of
the Employer alleges in writing to Trustee that the Employer has become
Insolvent, the Trustee shall determine whether the Employer is Insolvent and,



B - 3

--------------------------------------------------------------------------------


pending such determination, Trustee shall discontinue regular direct payment of
benefits to Plan participants or their beneficiaries.

          (ii)          Knowledge. Unless Trustee has actual knowledge of the
Employer's Insolvency, or has received notice of such Insolvency or notice from
a person claiming to be a creditor alleging that the Employer is Insolvent,
Trustee has no duty to inquire whether the Employer is Insolvent. Trustee may in
all events rely on such evidence concerning the Employer's solvency as may be
furnished to Trustee that provides Trustee with a reasonable basis for making a
determination concerning the Employer's solvency.

          (iii)          Discontinuance. If at any time the Trustee has
determined that the Employer is Insolvent, Trustee shall discontinue regular
direct payments to Plan participants or their beneficiaries and shall hold the
assets of the Trust for the benefit of that Employer's general creditors, except
that Trustee shall make payments out of the Trust fund in only one or more of
the following ways:

          (A)          Court. To general creditors of the Employer in accordance
with instructions from a court with jurisdiction over the Employer's condition
of Insolvency;

          (B)          Participants. To Plan participants and beneficiaries in
accordance with such instructions; and

          (C)          Fees. In payment of its own fees and expenses.

Nothing in this Trust shall in any way diminish any rights of Plan participants
or their beneficiaries to pursue their rights as general creditors of the
Employer with respect to benefits due under the Plan or otherwise.

          (iv)          Resumption. The Trustee shall resume the payment of
regular direct benefits from the Trust to Plan participants or their
beneficiaries in accordance with Section 2.1 of this Trust only after Trustee
has determined that the Employer is not insolvent (or is no longer insolvent).

          (c)          Make-Up. Provided that there are sufficient assets, if
the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3.1(b) and subsequently resumes payments, the first payment from the
Trust following discontinuance shall include the aggregate amount of all
payments due to Plan participants or their beneficiaries under the terms of the
Plan for the period of discontinuance, less the aggregate amount of any payments
made to Plan participants or their beneficiaries by the Employer in lieu of the
payments provided for under the Trust during any such period of discontinuance.

SECTION IV

Investment

4.1          Management.

          Except as provided in this Trust, the Trustee has the exclusive right
to manage and control the Trust.

          (a)          Appointment of and Investment by Manager. Prior to a
Change in Control, an Employer may appoint as an Investment Manager for its
Trust an investment advisor registered under the

B - 4

--------------------------------------------------------------------------------


Investment Advisors Act of 1940 who acknowledges, in writing, status as a
fiduciary. After a Change in Control, that authority will rest in the Trustee
only.

          (b)          Authority of Investment Manager. An Investment Manager
has the right to direct the investment of the Trust over which it has been given
authority and may direct the Trustee to exercise its powers to implement
investment directions. An Investment Manager is subject to the limitations
applicable to the Trustee under Section 4.2 and the remainder of this Agreement
in this regard. The Trustee may act upon written investment instructions
received from an Investment Manager which would be within the Trustee's
authority prior to receipt of notice from the Employer of a change or
termination of such Manager.

4.2          Investment Authority.

          Except as explicitly provided in Section 4.1, all rights associated
with assets of the Trusts shall be exercised by Trustee or the person designated
by Trustee, and shall in no event be exercisable by or rest with Plan
participants, except that voting rights with respect to Trust assets may, at its
request, be exercised by the Employer.

          (a)          Authorized Investments. If the Trustee does not receive
instructions from the Employer or an Investment Manager for the investment of
part or all of the Trust, the Trustee shall invest and reinvest the assets of
the Trust as the Trustee, in its sole discretion, may deem appropriate, subject
to the limitations and restrictions of this Trust. Subject to those limitations
and restrictions, the Trustee may invest in:

          (i)          Stock. Common and preferred stocks that do not violate
the limitations of Section 4.2(b), shares, or certificates of participation
issued by investment companies, investment trusts, mutual funds, common or
pooled investment funds;

          (ii)          Real Property. Investments in improved and unimproved
real property (whether or not income producing), mortgages, deeds of trust,
leases, ground leases, limited partnership interests, real or personal property
interests owned, developed, or managed by joint venture or limited partnerships;

          (iii)          Other. Bonds, debentures, notes, commercial paper,
certificates of deposit, and other securities or evidences of indebtedness,
secured or unsecured, including variable amount notes, convertible securities of
all types and kinds, interest-bearing savings or deposit accounts with any
federally insured bank (including the Trustee), or any federally insured savings
and loan association, insurance and annuity contracts, notes secured by real or
personal property, obligations of governmental bodies, both domestic and
foreign, and any other property permitted as trust investments under applicable
law; and

          (iv)          Pooled. Any common or pooled investment fund or mutual
fund now or hereafter maintained, sponsored, provided investment management
services by, or otherwise associated with, Trustee, or any affiliate of Trustee,
and in any interest-bearing savings or deposit accounts with the banking
department of Trustee. Trustee shall be the owner of all insurance and annuity
contracts held in the Trust. Trustee may retain in money market funds, or other
daily interest and availability funds, so much of the Trust fund as Trustee
deems advisable.

          (b)          Limitation. In no event may Trustee, the Employer or the
Investment Manager hold or invest in securities (including stock or rights to
acquire stock) or obligations issued by the Employer (or any subsidiary,
affiliate, successor, or other related party of the Employer.


B - 5

--------------------------------------------------------------------------------




4.3          Substitution.

          Subject to the limitations of Section 4.2, the Employer has the right,
at its discretion from time to time, to substitute assets of equal fair market
value for any asset held by the Trust. This right is exercisable by the Employer
in a nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.

4.4          Disposition of Income.

          During the term of the Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

SECTION V

Trustee Duties

5.1          Accounting by Trustee.

          Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including any specific records agreed upon in writing between an Employer and
the Trustee. As soon as possible following the close of each calendar year and
within 60 days after the removal or resignation of the Trustee, the Trustee
shall deliver to the Employer a written account of its administration of the
Trust during the year or during the period from the close of the last preceding
year to the date of such removal or resignation. The account must set forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and show all cash, securities and other
property held in the Trust at the end of the year or as of the date of removal
or resignation, as the case may be.

5.2          Responsibility of Trustee.

          The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Trustee shall act solely
in the interest of the Participants and their beneficiaries.

          (a)          Exception. Notwithstanding that, the Trustee shall incur
no liability to any person for any action taken pursuant to a direction, request
or approval given by the Employer with respect to its Trust which is
contemplated by, and in conformity with, the terms of the Plan or this Agreement
and is given in writing by the Employer. In the event of a dispute between the
Employer and a party, the Trustee may hire experts to determine the dispute and
may if unable to determine the dispute apply to a court of competent
jurisdiction to resolve the dispute.

          (b)          Litigation. If the Trustee undertakes or defends any
litigation arising in connection with the Trust, the Employer agrees to
indemnify the Trustee against the Trustee's costs, expenses and liabilities
(including, without limitation, attorneys' fees and expenses) relating thereto
and to be primarily liable for such payments. Prior to a Change in Control, if
the Employer does not pay such costs, expenses and liabilities in a reasonably
timely manner, the Trustee may obtain payment from the Trust. Following a Change
in Control, the Employer shall be obligated to pay all of the Trustee's costs,
expenses and liabilities as described above not later than 90 days following the
date such expenses are incurred.


B - 6

--------------------------------------------------------------------------------




          (c)          Counsel. The Trustee may consult with legal counsel (who
may also be counsel for the Employer or, following a Change in Control, the
Trustee's counsel) with respect to any of its duties or obligations under this
Trust and may rely on the advice of such counsel.

          (d)          Assistance. The Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder.

          (e)          General. The Trustee shall have, without exclusion, all
powers conferred on Trustees by applicable law, unless expressly provided
otherwise here, provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor Trustee, or to loan
to any person other than the Employer the proceeds of any borrowing against such
policy.

          Notwithstanding any powers granted to the Trustee pursuant to this
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

5.3          Compensation and Expenses of Trustee.

          Prior to a Change in Control, the Employer may pay all reasonable
administrative and Trustee's fees and expenses. If not so paid, the fees and
expenses shall be paid from the Trust. Following a Change in Control, the
Employer shall pay all reasonable administrative and Trustee's fees and expenses
in a timely fashion.

SECTION VI

Change of Trustee and Amendment

6.1          Resignation and Removal of Trustee.

          The Trustee may resign at any time by written notice to the Employer,
which shall be effective 60 days after receipt of such notice unless the
Employer and the Trustee agree otherwise.

          (a)          Effect of Change in Control. Prior to a Change in
Control, the Trustee may be removed on 60 days' notice by the Employer. In
connection with or after a Change in Control, the Trustee may be removed by the
Employer only upon a judicial determination of breach of fiduciary
responsibility by the Trustee under the terms of this document or applicable
state or federal law governing the responsibility of fiduciaries or upon a
finding of such breach by an agency or department of the United States
Government. In that event, the Trustee may be removed by the Employer upon 60
days' notice in writing to the Trustee.

          (b)          Transfer to Successor. Upon resignation or removal of the
Trustee and proper appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee. The transfer shall be
completed within 60 days after receipt of notice of resignation, removal or
transfer, unless the Employer extends the time limit.


B - 7

--------------------------------------------------------------------------------




          (c)          Appointment of Successor. If the Trustee resigns or is
removed, a successor shall be appointed, in accordance with Section 6.2, by the
effective date of resignation or removal under this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. If the
resignation or removal occurs in connection with a Change in Control, the Plan
participants shall be necessary parties to that action. All expenses of the
Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

6.2          Successor.

          If the Trustee resigns or is removed in accordance with Section 6.1,
the Employer may appoint any third party, such as a bank trust department or
other party that may be granted corporate trustee powers under state law, as a
successor to replace the Trustee upon resignation or removal.

          (a)          Change in Control. If the change of Trustee occurs in
connection with or after a Change in Control, the appointment of a successor
Trustee is conditioned upon and shall not be effective without the written
consent of a majority of the Plan participants. The appointment shall be
effective when accepted in writing by the new Trustee, who shall have all of the
rights and powers of the former Trustee, including ownership rights in the Trust
assets. The former Trustee shall execute any instrument necessary or reasonably
requested by the Employer or the successor Trustee to evidence the transfer.

          (b)          Liability. The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 5.1 and 5.2. The successor Trustee shall not
be responsible for, and the Employer shall indemnify and defend the successor
Trustee from, any claim or liability resulting from any action or inaction of
any prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.

6.3          Amendment or Termination. This Trust may be amended by a written
instrument executed by Trustee and the Employer.

          (a)          Limitations. No amendment may conflict with the terms of
the Plan or make the Trust revocable. In addition, this Agreement may not be
amended in connection with or after a Change in Control without the written
consent of a majority of the Plan participants who are beneficiaries of the
Trust to be affected by the amendment.

          (b)          Termination. Upon the written approval of all of the
participants and beneficiaries entitled to payment of benefits from the Trust
pursuant to the terms of the Plan, the Employer may terminate the Trust prior to
the time all benefit payments under the Plan have been made. Without that
written approval, the Trust shall not terminate until the date on which no Plan
participant or beneficiary is any longer entitled to benefits from the Trust
pursuant to the terms of the Plan.

          (c)          Reversion. Except as provided here, all assets in the
Trust, at a proper termination, shall be returned to the Employer.

6.4          Miscellaneous.

          The following provisions also apply:

          (a)          Savings Clause. Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions.


B - 8

--------------------------------------------------------------------------------




          (b)          Antialienation. Benefits payable to Plan participants and
their beneficiaries under this Trust may not be anticipated, assigned (either at
law or in equity), alienated, pledged, encumbered or subjected to attachment,
garnishment, levy, execution or other legal or equitable process.

          (c)          Governing Law. This Trust Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, except as
required by applicable federal law.



          IN WITNESS WHEREOF, the Employer and the Trustee have caused this
Trust to be executed by their respective duly authorized officers on the date
first written above.


 

CHEMICAL FINANCIAL CORPORATION

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

"Employer"

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

"Trustee"











B - 9

--------------------------------------------------------------------------------




SCHEDULE A



Initial Principal of Trust

$_____________















B - 10

--------------------------------------------------------------------------------